DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

 Response to Amendment
The amendment filed with the Request for Continued Examination on 08/10/2021 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. § 103 rejections previously set forth in the Final Office Action mailed 05/12/2021.
Claim status
Claims 1 – 7 and 10 – 18 remain pending
Claims 1 and 13 are amended
Claims 8 and 9 remain cancelled


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Regarding the functional claim language (e.g., claim 15, ll. 7-8 recites, “a single applicator for selectively dispensing the detailing agent fluid and the liquid functional material,” claim 1, ll. 8-9 recites, “an array of nozzles, some to dispense the detailing agent fluid, and others to dispense the liquid functional material,” the examiner has considered said limitations to the extent they provide patentable weight (e.g., structure) to the apparatus claimed. 
However, Applicant is respectfully reminded that, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 (II).


As to intended use limitations which are limiting, the examiner respectfully reminds the Applicant that, “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” See, e.g., In re Schreiber. See MPEP § 2111.02 (II).
Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., ceramic powder material, detailing agent fluid, liquid functional material), as per MPEP §2115). A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. Moreover, as per MPEP 2144.07, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.”, 325 U.S. 327, 65 USPQ 297 (1945).
Similarly, the above discussion applies to each dependent claim, which limitations further recite functional claim language, intended use and/or directed to the material worked upon by the apparatus being claim.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7 and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt et al. (US Publication 2006/0208388 A1; Bredt), in view of Ramirez Muela et al. (US PGPub. No. 2016/0332376 A1; Ramirez).
Regarding claim 1, Bredt discloses a three-dimensional (3D) printing method (Abstract & [0016]), comprising: 
applying a ceramic build material (“ceramic oxides,” see [0019]); 

applying a liquid functional material (e.g., Bredt’s [0048]), including an anionically stabilized susceptor material (Bredt’s [0098] discloses the use of tosylate-functionalized carbon black as the functional material, which is capable of reacting with a cationic polyelectrolyte), to a portion of the ceramic build material that is in contact with the portion of the ceramic build material having the detailing agent fluid thereon (e.g., see [0025]), such that the anionically stabilized susceptor material reacts with the cationic polymer that is in contact therewith (see [0025], lines 5 – 6, and [0047]), wherein 
the detailing agent fluid and the liquid functional material are applied in a single printing pass – Bredt’s [0079] discloses a liquid/liquid reactive two-component systems in which the two reactants can be applied simultaneously or successively, and [0081] “Both fluids are patterned on the dry particulate layer, either successively or simultaneously through multiple print heads.” 

However, Bredt is silent to the method comprising: 
1) the detailing agent fluid being applied to a portion of the ceramic build material that is outside a pattern of a 3D object being patterned, thereby defining a perimeter of a first layer of the 3D object; and 
2) the liquid functional material being applied to another portion that is within the pattern of the 3D object being patterned, such that at least some anionically stabilized susceptor material 

In the same field of endeavor of apparatuses and methods for additive manufacture (AM) of 3D objects, Ramirez discloses a process of generating a 3D object applicable to various AM systems, e.g., inject systems, inject deposition systems, selective laser sintering, among others (see Ramirez’ [0014-15]). Ramirez discloses the AM process and system uses a coalescing agent (analogous to the claimed “liquid functional material,” see [0015]; the coalescing agent 120 may comprise an ink-type formulation comprising carbon black; [0018] – Bredt’s [0098] discloses the use of tosylate-functionalized carbon black as the functional material, which is capable of reacting with a cationic polyelectrolyte),
and a coalescence modifier agent (analogous to the claimed “detailing agent fluid,” see [0016]; the coalescence modifier agent 130 may comprise any agent that prevents the build material solidifying, such as: “a liquid that comprises solids; a salt solution; a fluid that exhibits a suitable cooling effect; a suitable plasticizer; or a surface tension modifier.” [0018]), allowing an AM 3D object to have varying material properties [0014]. 
Ramirez defines a coalescence modifier agent as any substance that acts to modify the effects of a coalescing agent, e.g., the coalescing agent and coalescence modifier agent may be selected such that… “iv) portions of build material on which both coalescing agent and coalescence modifier agent have been delivered or have penetrated may undergo a modified degree of coalescence,” by utilizing different physical and/or chemical effects to modify the 
Ramirez’ AM method and system is capable of selectively deliver coalescing agent 120 (liquid functional material), and a coalescence modifier agent 130 to selected portions of the surface layer (reading on the claimed limitation, 2) “the liquid functional material (coalescing agent) being applied to another portion that is within the pattern of the 3D object being patterned, see Fig. 1B), of the build material (e.g., powder ceramic materials, powdered resin and/or polymer materials; [0018]), in respective independent patterns (e.g., see Figs. 1A-C; [0017]), that when exposed to a sintering energy source, coalesce/solidify the portions of the build material on which the coalescing agent has been delivered, e.g. portions 140 in Fig. 1B and 160 in FIG. 1C. 
Ramirez discloses that the portions of the build material on which coalescence modifier  agent (detailing agent) has been delivered (e.g., 150, Fig. 1B), do not coalesce following application of the energy source (analogous to the claimed limitation, 1. “the detailing agent fluid being applied to a portion of the ceramic build material that is outside a pattern of a 3D object being patterned, thereby defining a perimeter of a first layer of the 3D object,” see also Ramirez’  Figs. 1A-C, [0027] and [0034] which discloses “Parameter values may also relate to a halftoning strategy that may be distinguished for different regions of an object to be generated, e.g. for an inner body and an outer shell region.”).  
Ramirez teaches that the effect of the coalescence modifier agent helps reduce the effects of lateral coalescence bleed, [0020] – construing Ramirez’ disclosure under the Broadest 
Ramirez continues, “This [the application of the coalescence modifier agent] may be used, for example, to improve the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness.” [0020]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bredt’s 3D printing method, so that the Bredt’s detailing agent fluid (analogous to Ramirez’ coalescing modifier agent), is applied to a portion of the ceramic build material that is outside a pattern of a 3D object being patterned, thereby defining a perimeter of a first layer of the 3D object, as taught by Ramirez. 
One of ordinary skill would have been motivated to modify Bredt’s method in view of Ramirez, to apply Bredt’s detailing agent to a portion of the ceramic build material that is outside a pattern of a 3D object being patterned, thereby defining a perimeter of a first layer of the 3D object for the purpose of improving the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness [0020], since Ramirez teaches that the effects of said coalescence modifier agent helps reduce the effects of lateral coalescence bleed, [0020]. Therefore, it would be capable of preventing sintering or fusing of ceramic build material outside the pattern, improving the definition or accuracy of object edges or surfaces, and/or reducing surface roughness. [0020].
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bredt/Ramirez’ 3D printing method, so that the liquid functional material (analogous to Ramirez’ coalescing agent) is applied to another 
One of ordinary skill in the art would have been motivated to modify Bredt/Ramirez’ 3D printing method so that the liquid functional material is applied to another portion that is within the pattern of the 3D object being patterned for the purpose of, e.g., improving the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness, as taught by Ramirez, [0020], since Ramirez teaches that applying the liquid functional material to another portion that is within the pattern of the 3D object being patterned (e.g., see Ramirez’ Fig. 1B), take advantage of the effect of the coalescence modifier agent helping reduce the effects of lateral coalescence bleed, [0020]. Hence, at least some of Bredt’s anionically stabilized susceptor material will be capable of reacting with at least some of the cationic polymer at an edge boundary of the pattern, therefore being capable of preventing sintering or fusing of ceramic build material outside the pattern (preventing coalescence bleed, see Ramirez’ [0020]).
Therefore, Bredt/Ramirez’ method composition would be reasonably expected to be capable of “thereby preventing spreading of the anionically stabilized susceptor material outside the pattern” since, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.

Regarding claim 2, Bredt/Ramirez discloses the 3D printing method as discussed in claim 1, wherein: prior to the application of the ceramic build material, the method further comprises: applying an initial layer (“first layer,” see Bredt’s [0025] and Ramirez’ Fig. 1B) of the ceramic build material (“dry particulate material,” “ceramic oxides,” see Bredt’s [0019], and Ramirez’ [0018]); and applying the detailing agent fluid on at least a portion of the initial layer, thereby stabilizing the initial layer (e.g., see Bredt’s [0019], lines 3 – 9), and the ceramic build material is applied to the initial layer (e.g., see Bredt’s [0041], lines 1 – 4).

Regarding claim 3, Bredt/Ramirez discloses the 3D printing method as defined in claim 1, wherein the application of the ceramic build material, the detailing agent fluid, and the liquid functional material forms a first layer of a green body (Bredt’s “first cross-sectional portion,” see also Ramirez’ Fig. 1A-C and [0019-20]), and wherein the detailing agent fluid is applied to define a perimeter of the first layer (e.g., Ramirez’ layer 110, see Ramirez’ Fig. 1B).

Regarding claim 4, Bredt/Ramirez discloses the 3D printing method as defined in claim 1, wherein the application of the ceramic build material, the detailing agent fluid, and the liquid 

Regarding claim 5, Bredt/Ramirez discloses the 3D printing method as defined in claim 1, wherein the application of the ceramic build material (e.g., Bredt’s [0019] and Ramirez’ [0018]), the detailing agent fluid (first fluid), and the liquid functional material (second fluid), forms a first layer of a green body (e.g., Bredt’s [0025]), and wherein the method further comprises forming a second layer (Bredt’s [0040], lines 4 – 6), of the green body (“prototype article,” Bredt’s [0044]), by;
applying additional ceramic build material to the first layer of the green body (see Bredt’s  [0040], lines 5 – 6, and Ramirez’ [0020], “The process shown in FIGS. 1A to 1C may be repeated for subsequent layers of build material associated with subsequent planes or z-slices of a three-dimensional model, e.g. a three-dimensional model defined by object data as described above”); 
applying the detailing agent fluid to a portion of the additional ceramic build material (e.g., Bredt’s [0040], lines 8 – 11, and Ramirez Fig.1B, [0018-20]); and 
applying the liquid functional material to another portion of the additional ceramic build material that is in contact with the portion of the additional ceramic build material having the detailing agent fluid thereon (e.g., Bredt’s [0088] and Ramirez’ Fig. 1B), such that the anionically 
thereby preventing spreading of the anionically stabilized susceptor material (e.g., see Bredt’s [0088], lines 11 – 14, and Ramirez’ [0020], which teaches that the effects of said coalescence modifier agent helps reduce the effects of lateral coalescence bleed). 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established) – as per MPEP § 2112.01 (I) & (II)). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 6, Bredt/Ramirez discloses the 3D printing method as defined in claim 5, further comprising forming subsequent layers of the green body by repeating the application of the ceramic build material, the detailing agent fluid, and the liquid functional material in each subsequent layer (e.g., see Bredt’s [0040], lines 4 – 6, and Ramirez’ [0020] last sentence), wherein the detailing agent is applied outside the pattern of the 3D object being patterned in each of the subsequent layers (e.g., see Ramirez’ Fig. 1B) and wherein the liquid functional material is applied within the pattern of the 3D object being patterned in each of the subsequent layers (see Ramirez’ [0020], “The process shown in FIGS. 1A to 1C may be repeated for subsequent layers of build material associated with subsequent planes or z-slices of a three-dimensional model, e.g. a three-dimensional model defined by object data as described above,” and the discussion of Bredt in view of Ramirez for claim 1 above).

Regarding claim 7, Bredt/Ramirez discloses the 3D printing method as defined in claim 6, further comprising heating the green-body using microwave or RF radiation (e.g., see Ramirez’ [0020]; “microwave energy”), thereby sintering the ceramic build material of the green body to form a part (see Ramirez’ [0020]).

Regarding claim 10, Bredt/Ramirez discloses the 3D printing method as defined in claim 1, wherein molecules of the cationic polymer have positively charged groups (see Bredt at [0058], and wherein the cationic polymer is selected from the group consisting of cationic polyamines (“polyallylamine hydrochloride,” Bredt’s [0048], lines 6), polymers including guanidinium functionalities, polymers including fully quaternized ammonium functionalities (“diallyldimethylammonium,” Brendt’s [0048], line 8), polyethylene imine, and combinations thereof. Brendt at [0048].

Regarding claim 11, Bredt/Ramirez discloses the 3D printing method as defined in claim 1, wherein the anionically stabilized susceptor material is selected from the group consisting of a carbon black particle having negatively charged groups at a surface of the carbon black particle (see Bredt at [0098] “tosylate-functionalized carbon black”), a carbon black particle having a negatively charged polymeric dispersant absorbed to a surface thereof (e.g., see Bredt at [0058], “the reactive coating and the reactant in the fluid can be a charged species and the resulting reaction is an ion-exchange reaction as discussed above. Thus, the coating can be anionic or cationic”), 


Regarding claim 12, Bredt/Ramirez discloses the 3D printing method as defined in claim 11, wherein the ferromagnetic metal oxide particle is selected from the group consisting of Fe304, a complex ferrite, and combinations thereof (Bredt’s [0108], “Examples of inert ceramics include iron oxide”); and the anionic dispersing species absorbed to the surface of the ferromagnetic metal oxide particle is selected from the group consisting of multi-carboxylic organic acids, phosphate ions, and water-soluble polymers containing carboxylic groups or sulfo groups (see Bredt at [0101], lines 7 – 20).

Regarding claim 13, Bredt/Ramirez discloses a method for increasing a solids load within a patterned area of a build material (see Bredt at [0116], lines 1 – 6), the method comprising: 
applying the build material (Bredt at [0019]); 
applying a detailing agent fluid to a portion of the build material (Bredt at [0017], ll. 1-4) that is outside the patterned area (see Ramirez’ Fig. 1B and [0018-20]), the detailing agent including a cationic polymer (“ionic reactant,” Bredt at [0017], line 4 and [0058], lines 1 – 5, also [0048]); and 

wherein the detailing agent fluid and the liquid functional material are applied in a single printing pass (e.g., see Bredt at [0081], “Both fluids are patterned on the dry particulate layer, either successively or simultaneously through multiple print heads.”).

Regarding claim 14, Bredt/Ramirez discloses the method as defined in claim 13, wherein: the build material is selected from the group consisting of polymers, ceramics, or composites of polymer and ceramics (e.g., see Bredt at [0019] and Ramirez at [0018]); and the method further comprises heating at least the patterned area using electromagnetic radiation or thermal energy (see Ramirez at [0020]), thereby fusing the build material in at least the patterned area – see Ramirez at [0020].

Regarding claim 15. Bredt discloses a three-dimensional (3D) printing system, comprising: 
a supply of build material (see Bredt’s Fig. 2, elements 20 & 22); 
a build material distributor (see Bredt at [0123]); 

a supply of a liquid functional material (Bredt at [0097]); 
a single applicator (see Bredt’s element 28), 
the single applicator – e.g., see Bredt’s Fig. 3 the single applicator includes an array of nozzles (“ink-jet nozzles,” 28 and 29; [0120], see also Bredt at [0010]), some to dispense the detailing agent fluid, and others to dispense the liquid functional material – Bredt at [0120], “a first ink-jet nozzle 28 delivering a plurality of droplets of a first fluid 26 and a second ink-jet nozzle 29 delivering a second fluid 27 to a portion 30 of the layer 20 of the particulate material in a two-dimensional pattern.”), 
a controller (“computer,” Bredt at [0042]); and 
a non-transitory computer readable medium (“computer memory,” Bredt at [0042]), having stored thereon computer executable instructions to cause the controller to: utilize the build material distributor to dispense a layer of the build material (see Bredt at [0042-43]; and 
utilize the single applicator to selectively dispense, in a single printing pass, the detailing agent fluid onto a portion of the layer of the build material – Bredt’s [0079] discloses a liquid/liquid reactive two-component systems in which the two reactants can be applied simultaneously or successively, and [0081] “Both fluids are patterned on the dry particulate layer, either successively or simultaneously through multiple print heads.” 
However, Bredt is silent to the non-transitory computer readable medium having stored thereon computer executable instructions to cause the controller to use the single applicator to selectively dispense the detailing agent fluid onto a portion of the layer of the build material that is outside a patterned area of a 3D object being patterned and the liquid functional and prevent sintering or fusing of ceramic build material outside the patterned area.
Ramirez at [0038] discloses that his 3D printing system and method is capable of, “For example, the coalescing agent distributor 430 may be arranged to receive instructions from the system controller 410 and to selectively deliver the coalescing agent onto portions of a layer of the at least one build material in accordance with the control data 415. Similarly, the coalescence modifier agent distributor 440 may be arranged to receive instructions from the systems controller 410 and to selectively deliver the coalescence modifier agent onto portions of a layer of the at least one build material in accordance with the control data 415.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bredt’s 3D printing system, so that the non-transitory computer readable medium has stored thereon computer executable instructions to cause the controller to use the single applicator to selectively dispense the detailing agent fluid onto a portion of the layer of the build material that is outside a patterned area of a 3D object being patterned and the liquid functional material onto another portion of the layer of the build material that is within the patterned area, as taught by Ramirez, such that at least some of the anionically stabilized material reacts with at least some of the cationic polymer at edge boundaries of the patterned area to prevent spreading of the anionically and prevent sintering or fusing of ceramic build material outside the patterned area.
One of ordinary skill in the art would have been motivated to modify Bredt’s 3D printing system in view of Ramirez for the purpose of, e.g., improving the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness, as taught by Ramirez, [0020], since Ramirez teaches a 3d printing system comprising a controller and a non-transitory computer readable medium having stored thereon computer executable instructions to cause the controller to utilize the single applicator to selectively applying the liquid functional material to another portion that is within the pattern of the 3D object being patterned (e.g., see Ramirez’ Fig. 1B), taking advantage of the effect of the coalescence modifier agent helping reduce the effects of lateral coalescence bleed, as taught by Ramirez at [0020]. Hence, at least some of Bredt’s anionically stabilized susceptor material will be capable of reacting with at least some of the cationic polymer at an edge boundary of the pattern, therefore being capable of preventing sintering or fusing of ceramic build material outside the pattern (preventing coalescence bleed, see Ramirez’ [0020]).
Therefore, Bredt/Ramirez’ 3D printing system and method would be reasonably expected to be capable of “thereby preventing spreading of the anionically stabilized susceptor material outside the pattern” since, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established – as per MPEP § 2112.01 (I & II):

As to the limitations, “a supply of a detailing agent fluid including a cationic polymer, and a supply of a liquid functional material including an anionically stabilized material.” The examiner has fully considered the limitations to the extent as to it imparts structure to the 3D printing system being claimed. However, Applicant is respectfully reminded that, as per MPEP 2115 – 
[A] claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
In this case, the inclusion of the material use by the claimed 3D printing system (a supply of a detailing agent including a cationic polymer, and a supply of a liquid functional material including an anionically stabilized material), does not provide patentable weight  to the claimed 3D printing system, only those limitation that impart structure (e.g., the supply means) are given patentable weight.
As to the limitation, a single applicator “for selectively dispensing the detailing agent fluid and the liquid functional material.” The examiner has fully considered the limitations to the extent as to it imparts structure to the 3D printing system being claimed.  However, Applicant is respectfully reminded that, as per MPEP 2114 (II):	

“It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim.” In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). “The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself.” In re Casey 152 USPQ 235.
In this case, the inclusion of the manner or method in which a machine is to be utilized (a single applicator “for selectively dispensing the detailing agent fluid and the liquid functional material”), does not provide patentable weight  to the claimed 3D printing system, only those limitation that impart structure (e.g., the single applicator) are given patentable weight.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bredt in view of Ramirez, as applied to claim 1, and further in view of Ueda et al. (US Pat. No. 5,057,195; Ueda).
Regarding claim 16, Bredt/Ramirez discloses the 3D printing method as defined in claim 1, except for, wherein the anionically stabilized susceptor material comprises complex ferrite Fe203/CoO/Mn2O3 particles.
In an analogous field of endeavor of coating methods of ionic complexes, Ueda discloses a coating method that uses as a principal binder of the anionic type electropaint, this anionic resins having magnetic particles that are ferrites represented by the formula: cobalt ferrite (CoFe2O4), manganese ferrite (MnFe2O4), for example (Col. 2, lines 6 – 20). Ueda teaches that the anionic resins having said ferrite composition provides excellent corrosion protection to the parts (Col. 2, lines 64 – 68).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bredt/Ramirez 3D printing method, so that the anionically stabilized susceptor material comprises complex ferrite Fe203/CoO/Mn2O3 particles, since Ueda teaches such resin anionic compositions provide excellent corrosion resistance to the elaborated parts (Ueda at Col. 2, lines 64 – 68).  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt in view of Ramirez, as applied to claim 1, and further in view of Rolland et al. (US PGPub No. 2016/0137839 A1; Rolland).
Regarding claim 17, Bredt/Ramirez discloses the 3D printing method as defined in claim 1, except for the method further comprising defining an aperture in the pattern of the 3D object being patterned by selectively applying the detailing agent fluid in an area where the liquid functional agent is absent, wherein the area is surrounded by the other portion of the ceramic build material that is patterned with the liquid functional agent, and wherein at least some of the anionically stabilized susceptor material outside the area reacts with at least some of the cationic 

In the analogous field of endeavor of 3D printing, Rolland discloses materials, methods and apparatus for the fabrication of solid 3D objects from liquid materials, and objects so produced [0002]. Rolland’s [0298] discloses, “In some embodiments, the product has at least one, or a plurality of, pores or channels formed therein,” Rolland recognizes the need of techniques for producing 3D formed objects that may include enclosed cavities or partially open cavities, not capable of producing by traditional molding techniques [0302-0303].  Furthermore, Rolland’s [0362]  discloses, “While the present invention is preferably carried out by continuous liquid interphase/interface polymerization, as described in detail above and in further detail below, in some embodiments alternate methods and apparatus for bottom-up or top down three-dimension fabrication may be used, including layer-by-layer fabrication.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bredt/Ramirez’ method to further comprise, defining an aperture in the pattern of the 3D object being patterned by selectively applying the detailing agent fluid in an area where the liquid functional agent is absent, wherein the area is surrounded by the other portion of the ceramic build material that is patterned with the liquid functional agent, and wherein at least some of the anionically stabilized susceptor material outside the area reacts with at least some of the cationic polymer at an edge of the area, thereby preventing spreading of the anionically stabilized susceptor material into the area, since "The combination of familiar elements according to known methods is likely to be obvious when 
One of ordinary skill in the art would have been motivated to modify Bredt/Ramirez’ method with the teachings of Ronald for the purpose of providing a method of 3d printing capable of producing 3D objects having complex structures, such as channels/holes (Ronald at [0298]), not capable of producing by traditional molding techniques (Ronald at [0302-0303]).  
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding claim 18, Bredt/Ramirez/Ronald discloses 3D printing method as defined in claim 17, wherein the aperture is a hole or a slot (see Ronald at [0298]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 7 and 10 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 7, 12, 13 and 14 respectively, of U.S. Patent No. 11,020,874 B2 to Abbott, Jr. et al. (Abbott), in view of Bredt et al. in view of Ramirez Muela et al., as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Abbott discloses a three-dimensional (3D) printing method (Col. 1, ll. 6-11) and 3D printing system (10), comprising:  
applying a ceramic build material (Col. 3, ll. 47-54);  
applying a detailing agent fluid (aid/fixer fluid 26) to a portion of the ceramic build material of a 3D object being patterned (Col. 4, ll. 37-46), and  

such that at least some of the anionically stabilized susceptor material reacts with at least some of the cationic polymer at an edge boundary of the pattern, thereby preventing spreading of the anionically stabilized susceptor material outside the pattern and preventing sintering or fusing of ceramic build material outside the pattern (Abbott at Col. 11, ll. 4-13, “The sintering aid/fixer fluid 26 and the liquid functional material 28 may be applied in any suitable manner that will result in mixing of the fluids 26, 28 before the anionically stabilized susceptor material 29 has migrated out of the patterned portion 34.”), wherein  
the detailing agent fluid and the liquid functional material are applied in a single printing pass (Abbott at Col. 11, ll. 8-13, “In an example, the sintering aid/fixer fluid 26 may be applied at the same time that the liquid functional material 28 is applied, using a single printing pass or using multiple printing passes. In other words, the sintering aid/fixer fluid 26 and the liquid functional material 28 may be applied simultaneously.”). 
Abbott is silent to:  1) applying a detailing agent fluid (aid/fixer fluid 26) to a portion of the ceramic build material that is outside a pattern of a 3D object being patterned, thereby defining a perimeter of a first layer of the 3D object, 2) the detailing agent including a cationic polymer, and 3) applying a liquid functional material (28) to another portion of the ceramic build material that is within the pattern of the 3D object being patterned, such that at least 

Regarding 1) and 3) Bredt/Ramirez discloses: The AM method and system is capable of selectively deliver coalescing agent (e.g., Ramirez’ 120; liquid functional material), and a coalescence modifier agent (e.g., Ramirez’ 130; detailing agent) to selected portions of the surface layer (reading on the claimed limitation, 3) “the liquid functional material (coalescing agent) being applied to another portion that is within the pattern of the 3D object being patterned, see Fig. 1B), of the build material in respective independent patterns (e.g., see Figs. 1A-C; [0017]), that when exposed to a sintering energy source, coalesce/solidify the portions of the build material on which the coalescing agent has been delivered, e.g. portions 140 in Fig. 1B and 160 in FIG. 1C.  
Regarding 2) Bredt/Ramirez discloses: Bredt at [0047-48] discloses an embodiment, wherein an ion exchange reaction is allowed to occur between the particulate reactant and the reactant in the fluid, both reactants being ionic reactants (e.g., salts, acids and bases or any other such ionically-bonded compounds – Bredt at [0047]). Bredt at [0048] discloses that the ionic reactant in the fluid (detailing agent) is an electrolyte which can be a small molecule or a polymer having multiple charged sites, i.e. a polyelectrolyte. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abbott’s 3D printing method, so that the liquid functional material (analogous to Ramirez’ coalescing agent) is applied to another portion that is within the pattern of the 3D object being patterned, as taught by Ramirez (e.g., 
 
Regarding claim 4. Abbot discloses the 3D printing method as defined in claim 1, wherein  
the application of the ceramic build material, the detailing agent fluid (sintering aid/fixer), and the liquid functional material forms a first layer of a green body, and  
wherein the method further comprises heating the green body using microwave or radio frequency (RF) radiation (Abbott discloses in claim 4 an alternative heating by thermal energy), thereby sintering the ceramic build material of the green body to form a part (Abbott’s claim 4). 
A difference between Abbott’s claim 4 and the instant application is that Abbott’s last sentence in claim 4 includes, “thereby sintering the ceramic build material and the applied cationically stabilized amphoteric alumina particulate material of the green body.” However, this cationically stabilized amphoteric alumina particulate material in Abbott is incorporated into the aid/fixer fluid, which is analogous to the instant application’s detailing agent having a cationic polymer. 
a polymer having multiple charged sites, i.e. a polyelectrolyte. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abbott’s method by substituting the cationically stabilized amphoteric alumina particulate material in the sintering aid/fixer fluid (analogous to the detailing agent in the instant application), with the detailing fluid having a cationic polymer, as taught by Bredt, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
 
Regarding claim 5. Abbott/Bredt/Ramirez discloses the 3D printing method as defined in claim 1  
wherein the application of the ceramic build material, the detailing agent fluid (sintering aid/fixer fluid), and the liquid functional material forms a first layer of a green body (Abbott’s claim 5, ll. 1-3), and  
wherein the method further comprises forming a second layer of the green body by applying additional ceramic build material to the first layer of the green body (Abbott’s claim 5, ll. 4-5);  

applying the liquid functional material to another portion of the additional ceramic build material (Abbott’s claim 5, ll. 6-7, “applying the sintering aid/fixer fluid to the portion of the additional ceramic build material”).  
Abbott’s claim 5 is silent to, applying the liquid functional material to another portion of the additional ceramic build material “that is in contact with the portion of the additional ceramic build material having the detailing agent fluid thereon, such that at least some of the anionically stabilized susceptor material reacts with at least some of the cationic polymer, thereby preventing spreading of the anionically stabilized susceptor material.” 
However, Abbott at Col. 2, ll. 37-53 discloses that when the two fluids come in contact with each other – the sintering aid/fixer fluid including the cationically stabilized amphoteric alumina particulate material and the liquid functional material including the anionically stabilized susceptor material – the cationic material and the anionically stabilized susceptor material co-precipitate (or co-crash out of their respective fluids) and flocculate together. The precipitation/crashing restricts the motion of the anionically stabilized susceptor material, and thus prevents further propagation or diffusion (by capillary wicking) of the anionically stabilized susceptor material throughout the build material.  
Therefore, it would have been obvious to a PHOSITA, that modified Abbott’s application of the functional material and the sintering aid/fixer fluid to the additional ceramic 
 
Regarding claim 6. Abbott/Bredt/Ramirez discloses the 3D printing method as defined in claim 5, further comprising, 
forming subsequent layers of the green body by repeating the application of the ceramic build material, the detailing agent fluid, and the liquid functional material in each subsequent layer (Abbott’s claim 6), except for,  
wherein the detailing agent is applied outside the pattern of the 3D object being patterned in each of the subsequent layers and wherein the liquid functional material is applied within the pattern of the 3D object being patterned in each of the subsequent layers. 
These modification to Abbott/Bredt/Ramirez’s method would have been obvious to a PHOSITA in view of the teaching of Bredt/Ramirez, specifically Ramirez at, e.g., Figs. 1A-C, [0017], as discussed in claim 1 above. 
Regarding claim 7. Abbott/Bredt/Ramirez discloses the 3D printing method as defined in claim 6, further comprising heating the green body using microwave or RF (radio frequency) radiation, thereby sintering the ceramic build material of the green body to form a part (Abbott’s claim 7). 

 Regarding claim 15. Abbott discloses a three-dimensional (3D) printing system (10), comprising: 

a build material distributor (roller, 20) (Abbott’s Col. 5, ll. 1-4); 
a supply of a detailing agent fluid (Abbott’s Col. 20, ll. 65-67), capable of including a cationic polymer (Abbott’s Col. 5, ll. 16-20); 
a supply of a liquid functional material (Abbott’s Col. 20, ll. 54-64), capable of including an anionically stabilized material (Col. 20, ll. 55-64); 
a single applicator (Col. 11, ll. 21-27) for selectively dispensing the detailing agent fluid and the liquid functional material, the single applicator including an array of nozzles (Col. 11, ll. 21-27), some to dispense the detailing agent fluid, and others to dispense the liquid functional material (Col. 11, ll. 21-27); 
a controller (Col. 4, ll. 29-31); and 
a non-transitory computer readable medium having stored thereon computer executable instructions (Col. 4, ll. 32-37) to cause the controller to: utilize the build material distributor to dispense a layer of the build material (Col. 4, ll. 37-46); and 
utilize the single applicator to selectively dispense, in a single printing pass (Col. 11, ll. 8-11), the detailing agent fluid (Col. 11, ll. 21-27) and the liquid functional material at any portion  of the build material where sintering/fusing is desirable (Col. 10, ll. 60-67), and in any suitable manner that will result in mixing of the two fluids (sintering aid/fixer and liquid functional material), such that it will be capable of having at least some of the anionically stabilized material reacts with at least some of the cationic polymer at edge boundaries of the patterned area to prevent spreading of the anionically stabilized material outside the patterned area and prevent sintering or fusing of ceramic build material outside the patterned area (Abbott at Col. 
However, Abbott is silent to specifically disclosing the non-transitory computer readable medium having stored thereon computer executable instructions to cause the controller to utilize the build material distributor to dispense a layer of the build material, and utilize the single applicator to selectively dispense the detailing agent fluid onto a portion of the layer of the build material that is outside a patterned area of a 3D object being patterned, and the liquid functional material onto another portion of the layer of the build material that is within the patterned area.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abbott’s 3D printing method, so that the detailing agent fluid (analogous to the sintering aid/fixer fluid, is applied to a portion of the ceramic build material that is outside a pattern of a 3D object being patterned, thereby defining a perimeter of a first layer of the 3D object, as taught by Ramirez. 
One of ordinary skill would have been motivated to modify Abbott’s method in view of Ramirez, to apply the detailing agent to a portion of the ceramic build material that is outside a pattern of a 3D object being patterned, thereby defining a perimeter of a first layer of the 3D object for the purpose of improving the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness [0020], since Ramirez teaches that the effects of said coalescence modifier agent helps reduce the effects of lateral coalescence bleed, [0020]. Therefore, it would be capable of preventing sintering or fusing of ceramic build material outside the pattern, 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abbott/Ramirez’ 3D printing method, so that the liquid functional material (analogous to Ramirez’ coalescing agent) is applied to another portion that is within the pattern of the 3D object being patterned, as taught by Ramirez (e.g., see Figs.1A-C), such that at least some Abbott’s anionically stabilized susceptor material is capable of reacting with at least some of the cationic polymer, at an edge boundary of the pattern and  preventing sintering or fusing of ceramic build material outside the pattern (Abbott at Col. 11, ll. 4-11).
One of ordinary skill in the art would have been motivated to modify Abbott/Ramirez’ 3D printing method so that the liquid functional material is applied to another portion that is within the pattern of the 3D object being patterned for the purpose of, e.g., improving the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness, as taught by Ramirez, [0020], since Ramirez teaches that applying the liquid functional material to another portion that is within the pattern of the 3D object being patterned (e.g., see Ramirez’ Fig. 1B), take advantage of the effect of the coalescence modifier agent helping reduce the effects of lateral coalescence bleed, [0020]. 


Regarding claim 16. Abbott/Bredt/Ramirez discloses the 3D printing method as defined in claim 1, wherein the anionically stabilized susceptor material comprises complex ferrite Fe203/CoO/Mn2O3 particles (see Abbot’s claim 12). 
 
Claims 2, 3, 10 – 14 and 17 – 18 are rejected as being in dependent form from rejected claim 1, from which – directly or indirectly – encompasses all the limitations rejected from the independent claim. 

Response to Arguments
Applicant’s arguments, see the Arguments/Remarks, filed 07/09/2021, with respect to the rejection(s) of claim(s) 1-7 and 10-18 as obvious under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bredt and Ramirez. Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        





/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712